Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are allowed over the prior art of record.


REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1 distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	“An apparatus comprising:
at least one processor;
a memory coupled to the at least one processor;
a provisioning mechanism residing in the memory and executed by the at least one processor, the provisioning mechanism comprising:

a resource availability mechanism that identifies from a database of resource centers and corresponding locations a resource center at a second geographical location that correlates with the first geographical location and has computer resources available; and
a resource provisioning mechanism that determines a number and type of computer resources to provision, and provisions the number and type of computer resources at the resource center at the second geographical location”.  
Claims 2-20 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449